Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  DAVID R. HOPKINS,


                            Relator.

§

§

§

§

§

No. 08-03-00127-CR


AN ORIGINAL PROCEEDING 

IN MANDAMUS




MEMORANDUM OPINION


 David R. Hopkins seeks a writ of mandamus directing the trial court to grant him
credit for time spent in a substance abuse felony treatment center as a condition of
community supervision.  This court has authority to issue a writ of mandamus in a criminal
law matter if two conditions are met:  1) there is no adequate remedy at law; and 2) the act
sought to be compelled is ministerial.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex. Crim. App. 1991).  In this case, Hopkins has an adequate remedy at law; he may seek
relief through a petition for writ of habeas corpus.  See id. (stating that a writ of habeas
corpus is an adequate remedy at law); Ex parte Pizzalota, 610 S.W.2d 486, 488 (Tex. Crim.
App. 1980) (granting habeas relief where petitioner had not received proper credits); see also
Tex. Code Crim. Proc. Ann. art 11.07 (Vernon Supp. 2003) (setting forth the procedure to
obtain habeas relief).  Accordingly, we deny the petition for writ of mandamus.
March 27, 2003

  	 					RICHARD BARAJAS, Chief Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)